 1
                                                        __,~m.        _             .~.__.~
 2                                                                        Hc.E9
                                                         Ct_f-. .                 i CvU'2T
 3

 4                                                                  JUN 2 6 2019              I
                                                                                             ~ ,
 5                                                      C
                                                        'FrvT~~ i~.                 '-
 61

 7 '1

 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
l0 'l

11', UNITED STATES OF AMERICA,             Case No.     `.~         o~ ~ ~ 0—r I'~5~

121                     Plaintiff,         ORDER OF DETENTION AFTER HEARING
                                              (Fed.R.Crim.P. 32.1(a)(6)
13 1               v.                           18 U.S.C. § 3143(a)
                                             Allegations of Violations of
1 41                                         Probation/Supervised Release
                                                     Conditions)
1 51                    Defendant.

16 1
              On arrest warrant issued by the United States District Court for
17
        the        ~~                    involving alleged violations of
18
        conditions of probation/supervised release:
19 1
              1.   The court finds that no condition or combination of
20'
                   conditions w'll reasonably assure:
21~
                   A.   (    the appearance of defendant as required; and/or
22
                   B.   ( v~ the safety of any person or the community.
23
        ///
24
        ///
25
        ///
26
        ///
27
        ///
28
 1   2.   The Court,eoncludes:

 2        A.   ( ~~~ Defendant has failed to demonstrate by clear and

 3                   convincing evidence that he is not likely to pose

 4                   a risk to the safety of any other persons or the

 5                   community.     Defendant poses a risk to the safety

 6                   of other persons or the community based on:

 7

 8

 9

10

11

12        B.   ( ~~ Defendant has failed to demonstrate by clear and

13                   convincing evidence that he is not likely to flee

14                   if released.    Defendant poses a flight risk based

15                   on:

16

17

18

19

20

21        IT IS ORDERED that defendant be detained.

22

23   DATED:    (~
                -/
                `
24

25                                     ONO BLE JAC    LINE CHOOLJIAN
                                      Un' ed States Magistrate Judge
26

27

28

                                      2
